Graffeo, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 8, 1998, upon a verdict convicting defendant of three counts of the crime of arson in the third degree.
Defendant’s prior conviction on three counts of arson in the third degree, in connection with three fires that occurred on April 9 and May 10, 1996, was reversed by this Court in the interest of justice, and a new trial ordered, due to the failure to redact certain information regarding uncharged crimes and bad acts in defendant’s written statement prior to its admission in evidence (see, 247 AD2d 796). On remittal, defendant moved to suppress his statement and certain property seized without a warrant. After conducting a Dunaway hearing, County Court denied the motion, finding that the police had probable cause to take defendant into custody on the first and third counts of the indictment. Defendant now appeals his conviction after his second jury trial.
Defendant’s primary assertion on this appeal is that the People failed to sustain their burden of establishing probable cause for defendant’s warrantless arrest in connection with two fires which occurred on the same night in the Village of Hermon, St. Lawrence County. We disagree and find that the evidence presented at the Dunaway hearing was “collectively of such weight and persuasiveness as to convince a person of ordinary intelligence, judgment and experience that it [was] reasonably likely that such offense was committed” and that defendant committed it (CPL 70.10 [2]; see, People v Lynch, 178 AD2d 779, 781, lv denied 79 NY2d 949). Recognizing that a probable cause assessment need not rise to the level of evidence sufficient to support a conviction or prove a prima facie case (see, People v Lynch, supra, at 781), here the confluence of circumstances and information obtained during the investigation from corroborating witnesses regarding defendant’s ability to access the two premises, his activities and demeanor immediately prior to the discovery of the first fire, his reactions when confronted by acquaintances, his previous remarks regarding the setting of fires, and his arrest record for arson provided probable cause (see, e.g., People v Thompson, 175 AD2d 189, lv denied 79 NY2d 865) for the police to consider defendant a suspect in the two fires and to take him into custody.
*944At the Dunaway hearing, Detective Sergeant Augustus Burns from the St. Lawrence County Sheriff’s Department testified for the People, along with two other witnesses. Burns stated that when he arrived at the scene of the first fire at an automotive garage during the early morning hours of May 10, 1996, several people informed him that defendant had been intoxicated at a nearby bar that evening and after arguing with other patrons, he had departed about a half hour before the first fire was discovered. One patron indicated that he observed defendant walking toward the garage. Another patron relayed that defendant may have been present in the building at the time of the fire as he planned to spend the night in the garage and knew how to gain entry to the building. Burns learned from the owner of the garage that defendant had commented about his ability to set fires in an earlier conversation at the garage. During Burns’ second conversation with Michael McRobbie, the individual with whom defendant resided, Mc-Robbie confirmed that defendant had previously bragged about setting fires in New Hampshire and elsewhere. This conversation prompted Burns to obtain defendant’s criminal history which revealed two arrests for arson in New Hampshire.
Burns further testified that approximately two hours after the first fire, he was notified of the occurrence of a second fire at a vacant house situated on the same street as the garage and owned by the same person. Upon arriving at the scene, the individual who owned the garage revealed to Burns that several weeks earlier defendant had agreed to purchase the property and that defendant had a key to the property. McRobbie subsequently contacted Burns to advise him of defendant’s whereabouts after he had a confrontation with defendant regarding the garage fire. Soon thereafter, Burns located defendant at an acquaintance’s residence, dressed in “street clothes” which did not match the description of defendant’s garments given by the bar patrons. The homeowner had informed Burns that defendant had changed his clothes when he arrived, but when Burns asked about his attire defendant became upset and insisted that he was wearing the same clothes the entire night. After defendant was taken into custody, defendant’s acquaintance brought Burns to a trailer where he identified the garments worn by defendant at the time of his arrival, which matched the bar patrons’ description of the clothing worn by defendant.
It is well settled that “probable cause may be provided through hearsay information” where the individuals providing the information are reliable and have a basis for their knowl*945edge (People v Chase, 85 NY2d 493, 501; see, People v Parris, 83 NY2d 342, 346-347). Here, the various witnesses with a history of past association with defendant provided Burns with information regarding defendant’s prior knowledge and means of access to both buildings, location in close proximity to the garage shortly before the fires, inebriated condition and argumentative disposition earlier that evening, previous remarks about setting fires, prior arrest history, and the plan to purchase the house damaged in the second fire. In light of the facts gathered by Burns prior to taking defendant into custody, and based on his knowledge and experience, we find that it was objectively reasonable for Burns to have concluded that defendant had committed a crime (see, People v Lynch, 178 AD2d 779, supra; People v Hughes, 124 AD2d 344, lv denied 69 NY2d 828), especially as there were no inconsistencies in the information obtained during the course of the investigation. Based upon the foregoing, we determine that there is no reason to disturb County Court’s denial of the suppression motion.
Defendant next asserts that County Court committed error in failing to redact two portions of his written statement which referred to his actions when he lost his temper. County Court properly redacted references in the statement pertaining to defendant’s prior bad acts and uncharged crimes after a pretrial motion and with direction from this Court (see, People v Letendre, 247 AD2d 796, supra). The remaining statements at issue regarding defendant’s general loss of control when angry are not encompassed within the auspices of uncharged crimes or prior bad acts, and in light of the other evidence adduced at trial, their admission did not so severely prejudice defendant’s case as to require reversal (cf., People v Clark, 194 AD2d 868, 870, lv denied 82 NY2d 752; People v Jones, 182 AD2d 708, lv denied 80 NY2d 905; People v Rivera, 132 AD2d 956).
With respect to the elements of the crime charged in count two of the indictment, arson in the third degree pertaining to another fire in the Town of DeKalb, St. Lawrence County, defendant contends that the People did not prove that the “sugar shack” was a “building” in accordance with the arson statute (see, Penal Law § 150.00). Penal Law § 150.00 (1) defines a “building” as including “any structure * * * used by persons for carrying on business therein”. The owner of the structure testified that the building was constructed on a concrete slab and had a roof, and contained certain equipment used for the production of maple syrup. We disagree with defendant’s assertion that the witness’s description could only lead the jury *946to conclude that the structure was merely a lean-to and instead find that the owner’s testimony sufficiently established that the structure was a building within the meaning of the Penal Law.
Finally, defendant argues that the evidence presented at trial was legally insufficient to establish his guilt and that the verdict was not supported by the weight of the evidence. In reviewing the legal sufficiency of the evidence supporting the verdict, “the court must determine whether there is any valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached” (People v Bleakley, 69 NY2d 490, 495; see, People v Hardy, 232 AD2d 769, lv denied 89 NY2d 923). Viewing the evidence adduced at trial in a light most favorable to the People and crediting the prosecution’s witnesses (see, People v Contes, 60 NY2d 620, 621; People v Kennedy, 47 NY2d 196, 203; People v Spaulding, 247 AD2d 762, 764), we conclude that the jury’s verdict was rationally based. Also, after reviewing the evidence in a neutral light (see, People v Holiday, 249 AD2d 624, 625, lv denied 92 NY2d 899; People v Rose, 215 AD2d 875, 877, lv denied 86 NY2d 801; People v Carthrens, 171 AD2d 387, 392) and according deference to every reasonable inference that the jury could draw from the evidence given its opportunity to view the witnesses, hear the testimony and observe demeanor (see, People v Bleakley, supra, at 495; People v Groom, 188 AD2d 674, 675), we find that the verdict was not against the weight of the evidence.
We have considered defendant’s remaining contentions and have found them lacking in merit.
Mercure, Peters and Carpinello, JJ., concur.